Citation Nr: 9922289	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

Service records show that that veteran had 3 years, 4 months, 
and 2 days active duty between April 1964 and June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which established 
service connection for PTSD and assigned a 30 percent 
disability rating, effective from April 28, 1997.  The 
veteran testified at a personal hearing at the RO in April 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD is not shown to be 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection, and, as such, the claim for 
the increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time. See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, VA hospitalization 
reports, VA outpatient treatment records, and the veteran's 
hearing testimony and written statements.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

As previously explained, the veteran is seeking a disability 
rating in excess of 30 percent, which was assigned pursuant 
to the RO's September 1997 rating decision granting the 
veteran service connection for PTSD.  

A September 1997 VA PTSD examination report recounted the 
veteran's complaints of persistent nightmares since leaving 
service, once or twice a month. These concerned his Vietnam 
experiences, which included his involvement in the 
annihilation of whole villages and the deaths of fellow 
soldiers.  He states he is a light sleeper and awakes at the 
slightest noise.  Historically, the examiner noted that the 
veteran had worked steadily in construction since returning 
from Vietnam, has become a union carpenter, and interacts 
well with work colleagues.  Socially, however, the veteran 
has no friends.  And although he has maintained relationships 
with family members, such relationships are not close.  The 
veteran stated he does not like to go outside the home when 
he is not working, and avoids places that he perceives might 
be dangerous, such as malls, fairs, or fireworks displays.  
During the interview, the veteran answered questions and was 
quite cooperative, but his speech was quiet, nonspontaneous, 
and he brought-up very few ideas.  He exhibited a flattened 
facies, but did not appear despondent.  There were no 
indications of delusionary thought or hallucinations.  His 
perception was fair to good, judgment was good, and he was 
oriented times three.  The impression included the following: 
moderate PTSD; problems with socializing and maintaining 
close family relationships, including his children; and a 
global assessment of functioning score (GAF) of 60.

An April 1998 VA PTSD examination report noted that the 
claims folder had been reviewed by the examiner.  The veteran 
complained of difficulty sleeping, getting four to six hour 
of sleep a night, accompanied by frequent nightmares, 
occurring three to four times a week.  He also complained of 
being nervous around others, avoiding activities outside the 
home aside from work, even if such activities involve his own 
children.  His only social activity was bowling once a week 
with his wife.  He noted that his work has been affected by 
his increasing irritability, causing him to work only 24 to 
32 hours a day rather than the normal 40 hours.  Objectively, 
the veteran was neatly and appropriately dressed with good 
personal hygiene.  Although mildly anxious at first, he was 
able to relax after a few minutes.  He was alert and oriented 
times three, with good comprehension and clear and articulate 
speech.  Thought processes were good and there was no 
evidence of hallucinations, delusions, paranoia, suicidal or 
homicidal ideation, obsessions, compulsions, or panic 
attacks, and he did not exhibit any phobias other than having 
a social phobia.  The veteran was able to take care of his 
own daily living activities and his memory was good.  
Although his behavior was appropriate, he did appear to have 
difficulty with frustration tolerance and he does not take 
constructive criticism well.  The diagnoses included the 
following:  PTSD, delayed type, chronic, mild; narcissistic 
personality trait; and a current GAF of 60 (65 for the past 
year). 

The remaining evidence consists of the veteran's April 1998 
RO hearing testimony and variously dated written statements, 
and various supporting lay statements from other individuals, 
which the veteran claims supports his contentions that he is 
entitled a disability rating in excess of 30 percent.

During his RO hearing, the veteran testified that his memory 
is very bad, that he cannot get along with people at work, 
and that he is constantly nervous.  The veteran further 
testified that these problems prevent him from working a full 
40-hour work week, although he manages to work 30 to 36 hours 
a week.  The veteran also testified that his symptoms of 
nightmares, sleep disturbance, and inability to interact with 
his children are getting worse, but that he is not involved 
in any sort of ongoing treatment program.  

A December 1997 letter from the veteran's wife, received by 
the VA in April 1998, describes the veteran's nightmares, 
excessive passivity with his children and others, but also 
his needing her attention constantly.  She also states that 
he does not like to be in a room with the door closed, and 
that he has poor hygiene habits requiring that she must 
constantly attend to.  She further states that the veteran 
avoids social activities and is miserable if forced to 
interact socially.  In addition, she states that her husband 
does not complete tasks of maintaining the household, has no 
patience for himself or others, does not show love, never 
admits he is wrong or says he is sorry, is depressed, moody, 
explosive, and demanding, and cannot hold a steady job.  

A December 1997 letter from the veteran's acquaintance, Zona 
M. Gilir, received by the VA in April 1998, states that the 
veteran is a dysfunctional person, due to similar symptoms as 
described in the lay statement of the veteran's wife. 

Letters from the veteran's sisters, received by the VA in 
April 1998, states that the veteran has changed since he 
returned from Vietnam, in that he was not the energetic and 
engaging person he was before, and became distant from his 
mother and the rest of the family.

An April 1998 letter from the veteran's employer, Arthur King 
of Green Country Interior, states that although the veteran 
has been a good employee, his quality of work and attendance 
had fallen off over the past few months, with the length of 
his average work week down to 24-36 hours a week from 40 
hours a week.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which provides for a 30 percent 
disability rating is for assignment for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  A 50 percent disability rating 
is for assignment for "[o]ccupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  

After a review of all the relevant evidence of record and the 
applicable laws and regulations, the Board finds that the 
assignment of a disability rating in excess of 30 percent for 
the veteran's service-connected PTSD is not warranted.  It 
appears from the VA examinations in 1997 and 1998 that the 
veteran exhibits routine behavior, self-care and normal 
conversation.  While these examination reports also document 
anxiety, depressed mood, suspiciousness, panic attacks 
together with some sleep impairment, such symptoms are 
contemplated within the current 30 percent rating.  The 
record, however, does not show that he suffers from symptoms 
(listed for the next higher rating of 50 percent) of: 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment or impaired abstract 
thinking.  Furthermore, while not determinative by itself, 
the reported GAF scores of 60-65 represent symptoms that are 
in line with the present 30 percent disability rating.  The 
GAF (Global Assessment of Functioning) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."

In sum, the Board finds that the preponderance of the 
evidence, including the veteran's testimony and lay 
statements offered in support of his claim, is against a 
finding that the criteria for a rating in excess of the 
current 30 percent have been met.  It follows that there is 
no state of equipoise of the positive and the negative 
evidence to otherwise provide a basis for favorable 
resolution of the present appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by the holding of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).   
In the instant case, however, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

